Lara v City of New York (2016 NY Slip Op 00159)





Lara v City of New York


2016 NY Slip Op 00159


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-04064
 (Index No. 22632/08)

[*1]Francisca Lara, plaintiff-respondent, 
vCity of New York, et al., defendants-respondents, National Grid, et al., appellants.


Cullen and Dykman, LLP, New York, NY (Daniel E. Cerritos of counsel), for appellants.
The Perecman Firm, PLLC, New York, NY (Zachary Perecman, David H. Perecman, Peter D. Rigelhaupt, and Rudolf B. Radna of counsel), for plaintiff-respondent.
Zachary W. Carter, New York, NY (Pamela Seider Dolgow and Emma Grunberg of counsel), for defendant-respondent City of New York.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendants National Grid, National Grid USA, National Grid USA Service Company, Inc., and Keyspan Energy Corporation appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Baynes, J.), dated February 14, 2014, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
ORDERED that the order is reversed insofar as appealed from, on the law, with one bill of costs, and the motion of the defendants National Grid, National Grid USA, National Grid USA Service Company, Inc., and Keyspan Energy Corporation for summary judgment dismissing the complaint and all cross claims insofar as asserted against them is granted.
The plaintiff allegedly was injured when she tripped and fell on an alleged dangerous condition on a sidewalk located in Brooklyn. She commenced this action against, among others, National Grid, National Grid USA, National Grid USA Service Company, Inc., and Keyspan Energy Corporation (hereinafter collectively the National Grid defendants).
The National Grid defendants established their prima facie entitlement to judgment as a matter of law dismissing the complaint and all cross claims insofar as asserted against them by submitting evidence demonstrating that they had not performed any work at the location of the alleged dangerous condition (see Gueli v City of New York, 92 AD3d 840; Loughlin v City of New York, 74 AD3d 757; Furey v Sayville Union Free School Dist., 36 AD3d 588). In opposition, the plaintiff and the opposing codefendants failed to submit evidence sufficient to raise a triable issue of fact (see Cruz v Keyspan, 120 AD3d 1290; Jones v City of New York, 45 AD3d 735; Perelstein v City of New York, 43 AD3d 894). The affidavit of Dominick Leo, submitted by the plaintiff, [*2]should not have been considered in opposition to the motion, as the plaintiff failed to identify him as a notice witness prior to filing the note of issue (see Rizos v Galini Seafood Rest., 89 AD3d 1004; Muniz v New York City Hous. Auth., 38 AD3d 628).
BALKIN, J.P., HALL, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court